DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Applicant’s arguments, see pages 6-12, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Specifically, the claims are interpreted in view of Figs 8-10 showing examples of the profile of the reflected light when the shield (S) is arranged in a four-way point pattern, cross pattern and ring pattern respectively, wherein the light emitted from the core 202(1) is inhibited from entering the core 202(2), the core 202(3) and the core 202(4) due to the four-way point pattern, cross pattern and ring pattern of the shield (S), respectively. The limitation wherein the light guide part is formed by an optical fiber comprising four cores, wherein in the sensor head, a shield that shields light is arranged between the conversion lens and the objective lens to inhibit light emitted from one core among the plurality of four cores included in the light guide part from entering cores other than the one core after being reflected by the measurement object as the reflected light, and wherein the shield is arranged in a four-way point pattern, a cross pattern, or a ring pattern is considered inventive in view of the art of record.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II as set forth in the Office action mailed on 3/3/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/3/2020 is withdrawn.  Claims 9-12, directed to Invention I are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-4, 9-12, and 15-18 are allowed.

Morino (US 2017/0160130 A1) discloses an optical measuring device (“optical measurement device” 1, Figs 1, 2B, 3, and 12-15, [0042]-[]), comprising: a light source (“light source 10”), outputting a light of a plurality of wavelengths (Fig. 1, [0043]); a sensor head (“sensor head 30”), comprising a conversion lens (implicit in the “chromatic aberration unit 32”) and an objective lens (“objective 34”), wherein the conversion lens converts the light incident via a light guide part (“light guide 20” in Fig. 1, “sensor head cable 24” in Fig. 2A,  “sensor head cable in this example contains three cables 241, 243, 245” in Fig. 3), into parallel light (“the light guide 20 is provided with parallel (multiple) cores,” [0051]consequently the light is parallel), and the objective lens (34) irradiates the light in which chromatic aberration is generated ([0044]) to a measurement object (“measurement object 2”); and a spectroscope (“spectrometer 42 and a detector 44”), acquiring reflected light reflected by the measurement object (2) and condensed by the sensor head (30) via the light guide part (20 in Fig. 1, or 24 in Fig. 2A, or 241, 243, and 245 in Fig. 3), and measuring a spectrum of the reflected light ([0044]), wherein the light guide part is formed by an optical fiber comprising four cores (Figs. 2B, 3, 14A, and 14B, [0058], [0060], [0062], [0073], [0147], [0164], [0165], [0171]).
Matsui (EP 2 708 934 A1) describes a confocal measurement device (“to provide a confocal measurement apparatus which can achieve high measurement accuracy,” [0006]) comprising a head part 10 that includes a diffractive lens 1, an objective lens 2, and a collective lens 3 ([0018], Fig. 1) and teaches the use of a light shielding film in a central portion of the plane 1b on the diffractive lens 1, on the opposite side to the 

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious wherein the light guide part is formed by an optical fiber comprising four cores, wherein in the sensor head, a shield that shields light is arranged between the conversion lens and the objective lens to inhibit light emitted from one core among the plurality of four cores included in the light guide part from entering cores other than the one core after being reflected by the measurement object as the reflected light, and wherein the shield is arranged in a four-way point pattern, a cross pattern, or a ring pattern in combination with the rest of the limitations of the above claims and in view of the applicant’s arguments, see above.

Claims 2-4, 9-12, and 15-18 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877